DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 3/09/2011.  Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-169376 to Yamamoto et al. (Yamamoto) in view of U.S. Patent 6,990,820 to Park (Park) and U.S. Patent Application Publication 2004/0050079 to Holmes et al. (Holmes).
In reference to claim 1, Yamamoto teaches a refrigerator (1, FIG. 1-3) comprising at least one temperature sensor (12, FIG. 1-3); a memory storing controls each corresponding to one of a plurality of cooling operation levels (par 0024; work of compressor and blower); and a processor (14, FIG. 1-3) configured to select a control, from among the controls, based on a temperature measured by the temperature sensor (par 0024, 0027 and 0028), but does not teach that the temperature sensor is configured to measure a compartment temperature of the refrigerator and that the controls include at least a combination of a cooling-ON time period and a cooling-OFF time period for each of the operation levels.  Park teaches a method for controlling operation of refrigerator (FIG. 3) wherein the temperature sensor is configured to measure a compartment temperature of the refrigerator (abstract and col 3, lines 5-11; in order to turn on or off the compressor, the controller must receive the current temperature of the food storage chamber, since the condition for controlling the compressor is based on the food storage chamber temperature; real-time monitoring) and that the controls include at least a combination of a cooling-ON time period (turned on time 30, FIG. 3) and a cooling-OFF time period (turned off time 40, FIG. 3) for each of the operation levels (inherent) in order to improve the freshness of the food, thus prolonging the refrigerator lifetime (col 2, lines 34-39 and col 5, lines 15-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yamamoto, to have the temperature sensor is configured to measure a compartment temperature of the refrigerator and that the controls include at least a combination of a cooling-ON time period and a cooling-OFF time period for each of the operation levels, as taught by Park, in order to improve the freshness of the food, thus prolonging the refrigerator lifetime.
Yamamoto also does not teach the processor selecting a control for a higher cooling operation level if the compartment temperature rises above an upper limit, and selecting a control for a lower cooling operation level if the compartment temperature falls below a lower limit. Holmes teaches a refrigerator system and software architecture (FIG. 50-51) wherein the processor is configured to select a control for a higher cooling operation level if the compartment temperature rises above an upper limit, and select a control for a lower cooling operation level if the compartment temperature falls below a lower limit (par 0334) in order to accurately maintain a set average compartment temperature, thus providing a versatile refrigeration system wherein a single refrigeration chamber is selectively operable at temperatures above and below another refrigeration chamber in the system (par 0007 and par 0335).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yamamoto, to have the processor configured to select a control for a higher cooling operation level if the compartment temperature rises above an upper limit, and select a control for a lower cooling operation level if the compartment temperature falls below a lower limit, as taught by Holmes, in order to accurately maintain a set average compartment temperature, thus providing a versatile refrigeration system wherein a single refrigeration chamber is selectively operable at temperatures above and below another refrigeration chamber in the system.
In reference to claim 2, Yamamoto, Park and Holmes teach the refrigerator as explained in the rejection of claim 1, and Yamamoto additionally teaches wherein the at least one temperature sensor (12, FIG. 1-4) includes a first sensor configured to measure a compartment temperature of the refrigerator (par 0024), and the processor is configured to select, from among the controls, a control for a cooling operation level higher than a previously selected cooling operation level if the compartment temperature rises above an upper limit, and to select, from among the controls, a control for a cooling operation level lower than a previously selected cooling operation level if the compartment temperature falls below a lower limit, the high level and the low level being included in the levels, the cooling operation levels and the previously selected cooling operation levels being included in the plurality of cooling operation levels (par 0028).
In reference to claim 3, Yamamoto, Park and Holmes teach the refrigerator as explained in the rejection of claim 2, and Yamamoto additionally teaches wherein the processor (14, FIG. 1-4) is configured to continue a cooling operation until the compartment temperature falls below the upper limit (par 0028, second sentence). 
In reference to claim 5, Yamamoto, Park and Holmes teach the refrigerator as explained in the rejection of claim 1, and Yamamoto additionally teaches wherein the at least one temperature sensor includes a second sensor (11, FIG. 1-3) configured to measure an ambient temperature of the refrigerator (par 0024), and the processor is configured to select the control based on the ambient temperature of the refrigerator (par 0024).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Park and Holmes, as applied to claim 2 above, and further in view of JP 2015-073383 to Sugawara (Sugawara).
In reference to claim 4, Yamamoto, Park and Holmes teach the refrigerator as explained in the rejection of claim 2, but does not teach wherein when receiving a command to designate a first mode, the processor is configured to cancel the selection of the controls for the upper limit and the lower limit.  Sugawara teaches a compressor motor control device for refrigerating machine (FIG. 5-6) wherein when receiving a command to designate a first mode, the processor is configured to cancel the selection of the controls for the upper limit and the lower limit (par 0058-0062) in order to prevent unexpected and extensive malfunction when trying to increase the rotation speed of the compressor after said speed has been set (par 0060 and 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yamamoto, Park and Holmes, to have the processor configured to, when receiving a command to designate a first mode, cancel the selection of the controls for the upper limit and the lower limit, as taught by Sugawara, in order to prevent unexpected and extensive malfunction when trying to increase the rotation speed of the compressor after said speed has been set.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of  Park and Holmes teach, as applied to claim 2 above, and further in view of JP H02-064861 to Yuzo et al. (Yuzo).
In reference to claim 6, Yamamoto, Park and Holmes teach the refrigerator as explained in the rejection of claim 5, but does not teach wherein when receiving a command to designate a second mode, the processor is configured to select the control based on a past ambient temperature of the refrigerator.  Yuzo teaches a refrigerator (FIG. 1-2) wherein when receiving a command to designate a second mode, the processor is configured to select the control based on a past ambient temperature of the refrigerator (page 5, lines 3-5 and 11) in order to maintain temperature during malfunctioning situations by carrying out the refrigeration control based on the previously obtained data (page 5, lines 12-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yamamoto, Park and Holmes, to have the processor configured to, when receiving a command to designate a second mode, select the control based on a past ambient temperature of the refrigerator, as taught by Yuzo, in order to maintain temperature during malfunctioning situations by carrying out the refrigeration control based on the previously obtained data.

Response to Arguments
Applicant’s arguments, see pages 4-8, filed 4/13/2022, with respect to the rejection(s) of claim(s) 1-3 and 5 under 102 over Yamamoto and 4 and 6 under 103 over Yamamoto, Sugawara and Yuzo, respectively, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park and Holmes teach, as explained in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/7/2022